DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-9, and 11-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

	Examiner has not discovered prior art which fully teaches the device recited in claim 1, either in a single reference or in an obvious combination of references.  The closest prior art discovered is the combination of Tuchschmid et al. (US 2014/0071165 A1) in view of Lampotang et al. (US-2012/0280988 A1) and Surma et al. (US 2013/0331947 A1), all of which were cited in the previous office action of 03/03/2022.  However, the combination does not fully teach the particularly recited device set forth in claim 1 comprising:  a mixed reality controller configured to control a visualization, by the mixed reality display, of the virtual augmentation on the physical anatomical model including a mixed reality interaction between the physical anatomical model and a virtual anatomical model based on spatial registration between the physical anatomical model within the physical space and the virtual anatomical model within a virtual space, wherein the physical anatomical model is configured to be operated as an anatomical joystick such that as the user operates the physical anatomical model to change pose of the physical anatomical model, the mixed reality controller is configured to change the visualization of the overlay of the virtual augmentation on the physical anatomical model to follow the changed pose of the physical anatomical model.-2 -  Therefore, claim 1 is allowed.  Claims 2-9, and 11-15 each ultimately depend from claim 1, and are therefore also allowed at least due to their respective dependencies from an allowable claim.
Independent claim 16 is allowed for the reasons set forth above for claim 1.  Claims 17-20 each ultimately depend from claim 16, and are therefore also allowed at least due to their respective dependencies from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254. The examiner can normally be reached 9 AM -- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619